[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Lewis, Slip Opinion No. 2022-Ohio-1570.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         Slip Opinion No. 2022-Ohio-1570
             THE STATE OF OHIO, APPELLEE, v. LEWIS, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Lewis, Slip Opinion No. 2022-Ohio-1570.]
Appeal dismissed as having been improvidently accepted.
      (No. 2021-0691—Submitted April 12, 2022—Decided May 12, 2022.)
     APPEAL from the Court of Appeals for Knox County, No. 20CA000013,
                                   2021-Ohio-1360.
                                 __________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY,
STEWART, and BRUNNER, JJ., concur.
                                 _________________
        Charles T. McConville, Knox County Prosecuting Attorney, and Nicole E.
Derr, Assistant Prosecuting Attorney, for appellee.
        Timothy Young, Ohio Public Defender, and Max Hersch, Assistant State
Public Defender, for appellant, Frank Lewis.
SUPREME COURT OF OHIO




 _________________




          2